Citation Nr: 0945092	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  06-27 956	)	DATE
	)
MERGED APPEAL	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder, diagnosed as chronic obstructive pulmonary disease, 
as secondary to cancer of the larynx.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  

3.  Entitlement to increased evaluation for residuals, 
laryngeal cancer, currently evaluated at 30 percent. 

4.  Entitlement to increased evaluation for diabetes 
mellitus, type II, currently evaluated at 10 percent. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board), in part, from a December 2004 decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which, in pertinent part, denied the 
veteran's claim for service connection for chronic 
obstructive pulmonary disease, as secondary to cancer of the 
larynx; and the Veteran's claims for an increased ratings for 
service connected laryngeal cancer, currently evaluated at 30 
percent; and diabetes mellitus, type II, currently evaluated 
at 10 percent.  

This matter also comes before the Board, in part, from a 
November 2004 decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which, in pertinent part, assigned a noncompensable initial 
rating for bilateral hearing loss.    

The veteran filed a timely Notice of Disagreement (NOD), 
disagreeing with all the issues listed above, in April 2005 
and, subsequently, in July 2006, the RO provided a Statement 
of the Case (SOC).  In August 2006, the veteran filed a 
timely substantive appeal to the Board.  In February 2007 and 
December 2008, respectively, the RO issued Supplemental 
Statements of the Case (SSOCs).  

In the November 2004 rating decision, the RO also assigned an 
initial 10 percent evaluation for the Veteran's service-
connected tinnitus disorder.  In addition, in the December 
2004 rating decision, the RO assigned respective initial 
noncompensable ratings for erectile dysfunction and 
posttraumatic stress disorder (PTSD).  In the April 2005 NOD, 
the Veteran expressed his disagreement with the ratings 
assigned for these disorders.  However, in the August 2006 
substantive appeal to the Board, the Veteran limited his 
appeal specifically to the claims adjudicated in this appeal.  
As such, the other issues are not in appellate status and are 
not before the Board.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009).  

The record reflects that the Veteran appealed the RO's May 
2007 rating decision, denying his claims for service 
connection for a neck condition and sleep apnea.  In July 
2007, the Veteran filed an NOD, disagreeing with the denial 
of service connection for sleep apnea.  In August 2008, the 
RO issued an SOC.  The record does not reflect that the 
Veteran filed a substantive appeal for those issues.  As 
such, these issues are not before the Board.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009).  

During the pendency of this appeal, the Veteran was granted 
service-connection for posttraumatic stress disorder, rated 
at 100 percent from October 31, 2003; tinnitus, evaluated at 
10 percent from April 9, 2004; peripheral neuropathy, 
associated with diabetes mellitus, of all four extremities, 
each rated at 10 percent from September 15, 2005; and 
erectile dysfunction associated with diabetes mellitus, rated 
as non-compensable from October 31, 2003.  

The Veteran has also qualified for special monthly 
compensation based on housebound criteria, effective 
September 15, 2005.  These ratings are not in appellate 
status and are not under appeal.  As the Veteran's peripheral 
neuropathy and erectile dysfunction, secondary to his 
diabetes mellitus, have already been addressed by the RO, the 
Board will not consider evidence regarding these conditions 
in this decision.  

In his October 2003 claim for benefits, the Veteran initially 
sought service connection for breathing problems, secondary 
to the service-connected residuals of laryngeal cancer.  In 
the initial December 2004 rating decision, and in all 
subsequent decisions, the RO treated this claim as one for 
service connection for a pulmonary disorder, specifically 
COPD.  Evidence in the file indicates two potential reasons 
for the Veteran's breathing problems, specifically COPD (a 
pulmonary disorder) and a thickened right vocal cord, due to 
cancer treatment (a non-pulmonary disorder).  As such, the 
Board addresses evidence regarding a breathing disorder in 
this decision in the respective sections addressing service 
connection for COPD; and an increased rating for residuals of 
laryngeal cancer.  

The veteran initially had requested a hearing before the 
Board in Washington, DC, but subsequently withdrew that 
request in writing in September 2006.


FINDINGS OF FACT

1.  The record of evidence includes diagnoses for COPD; 
however, the medical evidence does not include a competent 
opinion indicating that any pulmonary disorder resulted from 
cancer.  

2.  In June 2004, audiological testing revealed an average 18 
decibel loss, with a speech recognition score of 92 percent, 
in the right ear (level I); and an average 38 decibel loss, 
with a speech recognition score of 84 percent, in the left 
ear (level II); September 2005 audiological testing revealed 
an average 45 decibel loss, with a speech recognition score 
of 88 percent, in the right ear (level II); and an average 64 
decibel loss, with a speech recognition score of 96 percent, 
in the left ear (level II); August 2008 audiological testing 
revealed an average 36 decibel loss, with a speech 
recognition score of 92 percent, in the right ear (level I); 
and an average 41 decibel loss, with a speech recognition 
score of 96 percent, in the left ear (level I).

3.  The residuals of laryngeal cancer are manifested by 
erythema of the arytenolds; a varix on the surface of the 
left true vocal cores; thick laryngeal secretions; mild 
induration; and evidence of chronic laryngeal reflux; the 
evidence did not indicate metastasis or local recurrence of 
cancer; an inability to speak above a whisper; or FEV-1 of 40 
- 55-percent of predicted.

4.  Diabetes mellitus is controlled by diet only; the medical 
evidence indicates that the condition does not require 
insulin or oral hypoglycemic agent for control.



CONCLUSIONS OF LAW

1.  Service connection for COPD is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2009).

3.  The criteria for an evaluation in excess of 30 percent 
for service-connected residuals of laryngeal cancer have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.97, Diagnostic Code 6516, 
6518, 6519, 6520, 6819 (2009).

4.  The criteria for an evaluation in excess of 10 percent 
for service-connected diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.119, Diagnostic Code 7913 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006).   VA is required to review the information and 
the evidence presented with the claim, and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
This notice must also inform the Veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service-connection is granted.  Id.

Adequate VCAA notice in a claim for an increased rating 
requires that the VA notify the claimant that, to 
substantiate such a claim: the claimant must provide, or ask 
the VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes; and the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008); See also Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. Sept. 4, 2009) (noting that such notice does 
not have to contain specific information regarding the 
diagnostic code under which the claimant is rated).  

In respective January 2004 and July 2004 notice letters, the 
Veteran was informed about the information and evidence not 
of record that was necessary to substantiate his claims; the 
information and evidence that the VA would seek to provide; 
and the information and evidence the claimant was expected to 
provide.  In a July 2006 notice letter, the RO provided the 
information required by Dingess.  In a June 2008 notice 
letter, the RO provided the information required by Vazquez.  
However, these latter two notices were issued after the 
respective November 2004 and December 2004 rating decisions 
from which the Veteran's claims arise. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of the 
aforementioned notice letter, the RO re-adjudicated the 
appellant's claims, as demonstrated by the December 2008 
Supplemental Statement of the Case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing a fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect); 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III) (holding that a statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a re-adjudication decision).  As the 
SSOC complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
re-adjudication decision.  Accordingly, the provision of 
adequate notice followed by a re-adjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) (Mayfield II).  

In addition, the appellant has not alleged any prejudicial 
error with respect to the content or timing of the VCAA 
notice that has been provided.  He has been represented by an 
accredited service organization throughout this appeal and, 
through his representative, has demonstrated he is aware of 
the information and evidence not of record that was necessary 
to substantiate his claims on appeal; the information and 
evidence that the VA would seek to provide; and the 
information and evidence he was expected to provide.  
The evidence does not show, nor does the Veteran contend, 
that any notification deficiencies, with respect to either 
timing or content, have resulted in prejudice.  The record 
raises no plausible showing of how the essential fairness of 
the adjudication was affected.  Under such circumstances, any 
error with respect to the timing of the notice is harmless.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) regarding the 
rule of prejudicial error.

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claims.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

All necessary assistance has been provided to the Veteran.  
The evidence of record indicates that the VA acquired the 
Veteran's service and VA treatment records.  Throughout the 
pendency of this appeal, the RO afforded the Veteran several 
VA medical examinations, which were thorough in nature.  
These evaluations revealed findings adequate to evaluate the 
etiology and nature of the Veteran's claimed disabilities and 
to evaluate the disabilities for rating purposes.  There is 
no further duty to provide a medical examination or opinion.  
38 C.F.R. §§ 3.326, 3.327.

The Board finds that the VA has fulfilled its duty to notify 
and assist the Veteran in the claims under consideration.  
Adjudication of the claims at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Secondary Service Connection; Increased Rating

a.  Factual Background.  In an April 1963 service pre-
enlistment medical examination report, the examiner did not 
note any abnormality involving the Veteran's lungs and chest.  
With the exception of July 1964 and August 1964 records 
indicating treatment for hay fever, subsequent service 
treatment records do not include any notation regarding 
diagnosis or treatment for any respiratory disorder.  In a 
November 1967 service discharge medical examination report, 
the examiner did not note an abnormality involving the 
Veteran's lungs and chest.  
 
Treatment records indicate that the Veteran underwent 
treatment for laryngeal cancer in 1995.

In a 1998 VA treatment record, the Veteran reported that he 
experienced shortness of breath after 15 to 20 minutes of 
talking.  He also stated that he had significant cough and 
sinus problems.  

In a November 2003 VA treatment record, the Veteran reported 
that he had experienced chronic shortness of breath with 
mucus production, more so since he had radiation therapy.  He 
indicated that, when he coughed, he had a repeat sensation in 
his lower chest.  The examiner indicated that the Veteran 
experienced a chronic cough with shortness of breath.  Upon 
examination, the examiner noted that the Veteran's lungs were 
clear to auscultation with good air entry bilaterally.  The 
examiner remarked that this disorder was most likely related 
to chronic obstructive pulmonary disease (COPD) due to 
smoking history versus being radiation induced or 
pneumonitis.  The examiner indicated that they would order a 
chest X-ray and a pulmonary function test. 
	
In a December 2003 VA treatment record, specifically a 
pulmonary function test report, the examiner found that that 
the flow volume loop showed vocal cord dysfunction.  FEV1 was 
84.4 percent predicted.  The examiner noted that the FEV1/FVC 
ratio was normal.  However, the ABG showed elevated COHB and 
hypercapnia.  The examiner's opinion was that this pattern 
was consistent with vocal cord dysfunction, although she 
could not state whether this was physiological or 
psychological in nature.  The examiner recommended 
visualization of the vocal cords and the cessation of 
tobacco.  

In a March 2004 VA medical examination report, the examiner 
noted that the Veteran had normal motion of the larynx.  He 
found the right vocal cord to be thickened and scarred.  The 
left cord was within normal limits, and the airway was 
adequate and open.  There was a palpable right submaxillary 
gland and no cervical node found.  After MRI and X-rays, the 
diagnosis was carcinoma of the larynx, post irradiation with 
residual right vocal cord thickening, palpable right 
submaxillary gland, with no recurrence or metastasis 
confirmed by MRI and X-ray.  The examiner noted that the 
Veteran's subjective complaints of hoarseness and shortness 
of breath and lump under the ramus and mandible were highly 
likely related to the right vocal cord thickening and right 
palpable right submaxillary gland.  

In an additional March 2004 VA medical examination report, 
the Veteran reportedly indicated that he controlled his 
diabetes solely by diet.  Upon physical examination, the 
examiner found that the Veteran's lungs were operating within 
normal limits.

In a May 2004 VA treatment record, the examiner diagnosed the 
Veteran as having a chronic cough with shortness of breath.  
The examiner stated that this was mostly likely related to 
COPD due to smoking history rather than radiation induced or 
pneumonitis.  The examiner also noted that the Veteran had 
non-insulin dependent diabetes mellitus on diet control.  

In a May 2004 VA treatment record, specifically a chest X-ray 
report, the examiner noted that the Veteran's chest appeared 
normal.

In an August 2004 VA treatment record, the examiner noted 
that the Veteran's diabetes was controlled by diet.  The 
examiner also diagnosed COPD, due to smoking history versus 
being radiation-induced or pneumonitis. 







In a June 2004 VA audiological evaluation, puretone 
thresholds, in decibels were:




HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
10
15
15
30
18
LEFT
25
25
45
55
38

Speech recognition testing, performed with the Maryland CNC 
word list, revealed speech recognition ability of 92 percent 
in the right ear and of 84 percent in the left ear.  
Following the examination, the diagnosis was moderate 
sensorineural hearing loss in both ears.  

In a September 2005 VA medical examination report, the 
examiner noted that the Veteran did not have any skin 
condition related to diabetes.  The eye examination was 
negative for cataract or retinopathy.  Upon examination of 
the lungs, the examiner noted bilaterally symmetric breath 
sounds, clear to ausculatation.  There was no dullness on 
percussion and the expiratory phase was within normal limits.  
The examiner noted that the Veteran's diabetes was controlled 
by diet and that he had not experienced hospitalization for 
the condition.  

In a September 2005 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
30
35
45
70
45
LEFT
40
45
55
75
64

Speech recognition testing, performed with the Maryland CNC 
word list, revealed speech recognition ability of 88 percent 
in the right ear and of 96 percent in the left ear.  

In a June 2006 VA treatment record, the Veteran reported 
experiencing hoarseness, intermittent sore throat, and 
trouble swallowing since first diagnosis of cancer in 1995.  
Upon physical examination, the examiner noted that the True 
Vocal Cords (TVCs) were mobile and that the right TVC was 
pearly white.  She also stated that the entire left TVC "to 
ant comm." was hyperemic and thickened with most prominent 
thickening at the mid-point of the cord.  She noted no 
discrete ulcer or mass.  The impression was no evidence of 
mass or stricture in the esophagus; normal swallowing 
mechanism except for some mild tertiary contractions in the 
distal esophagus; and mild gastroesophageal reflux.  The 
examiner found no new cancer symptoms.

In an October 2006 VA treatment record, the examiner noted 
that a CT scan of the Veteran's chest showed no tumor, 
significant adenopathy, or metastatic disease in the chest.  
She indicated that the Veteran's diabetes was controlled be 
diet only.  Regarding the Veteran's shortness of breath, she 
stated that the etiology was unknown, but indicated that it 
was possibly asthma from GERD.

In an October 2006 pulmonary function test, the examiner 
stated that poor reproducibility of flow volume loops 
hindered accurate interpretation of the test results.  He 
indicated that the Veteran was coughing frequently during the 
examination.  FEV1, FVC, and FEV1/FVC were within normal 
range.  The inspiratory limb showed flattening suggesting 
possible variable extra-thoracic obstruction.  Lung volumes 
were normal.  DLCO and ABG were normal.  The interpretation 
was possible variable extra-thoracic obstruction.  
Significant artifact precluded accurate interpretation.  

In a December 2006 VA treatment record, specifically a pre-
operative risk factors sheet, the examiner listed 
COPD/dyspnea since radiation treatment in 1995.  The Veteran 
reportedly stated that he had a long history of shortness of 
breath with chest heaviness upon exertion, such as climbing a 
flight of stairs.  The examiner noted that these symptoms had 
been stable for years and had been attributed to COPD.  

In a January 2006 VA treatment record, the Veteran reported 
experiencing chest pains that morning.  A CT report found no 
acute or chronic pulmonary emboli; and no tumor or 
significant adenopathy.

In an August 2008 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
40
35
30
40
36
LEFT
30
35
40
50
41

Speech recognition testing, performed with the Maryland CNC 
word list, revealed speech recognition ability of 92 percent 
in the right ear and of 96 percent in the left ear.  

In a September 2008 VA medical examination report, the 
examiner noted no presence of skin disease related to 
diabetes.  The examiner noted no cataracts in the right eye 
and a cataract in the left.  On examination of the neck, 
there was no evidence of mass, adenopathy, thyromegaly, or 
bruits.  Upon examination of the lungs, the examiner noted 
bilaterally symmetric breath sounds, clear to ausculatation.  
There was no dullness on percussion and the expiratory phase 
was within normal limits.  

In a September 2008 VA X-ray report, the examiner noted no 
active pulmonary disease.

b.  Law and Regulations.  

(i)  Secondary Service Connection.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "In the line of duty" 
means any injury incurred or aggravated during a period of 
active military service, unless such injury was the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, was the result of the veteran's abuse 
of alcohol or drugs.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 
3.1(m), 3.301.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  A disability may be service connected if the 
evidence of record reveals that the veteran currently has a 
disability that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disability to service must be medical 
unless it relates to a disability that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of a chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  Thus, 
in order to establish a secondary service connection claim, 
the Veteran must show: (1) the existence of a current 
(secondary) disability; (2) the existence of a service- 
connected disability; and (3) evidence that the service- 
connected disability proximately caused the secondary 
disability.  38 C.F.R. § 3.310(a).  A Veteran may also 
establish secondary service connection by demonstrating that 
his current (secondary) disability became aggravated or 
chronically worsened by the already service-connected 
disease.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(holding that "when aggravation of a Veteran's non-service- 
connected [secondary] condition is proximately due to or the 
result of a service- connected condition, such Veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation"); see Libertine v. Brown, 9 Vet. 
App. 521, 522 (1996) ("Additional disability resulting from 
the aggravation of a non-service-connected [secondary] 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a)").  If a Veteran 
succeeds in establishing service connection for a secondary 
condition, "the secondary condition shall be considered a 
part of the original condition."  38 C.F.R. § 3.310(a).

(ii)  Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth the in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. §§ 4.1, 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when assigning a disability 
evaluation, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Where the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, as in the Veteran's claim for an 
increased rating for bilateral hearing loss, the severity of 
the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  In either case, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The disability rating of a hearing loss 
disorder is determined by applying the criteria set forth at 
38 C.F.R. § 4.85.  Under these criteria, evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average pure tone hearing threshold 
level, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz, or cycles 
per second, divided by four.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the pure tone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and pure tone threshold average 
intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. § 
4.85(e).  In addition, 38 C.F.R. § 4.86 applies to 
exceptional patterns of hearing impairment.  Under its 
provisions, when the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  When the 
pure tone threshold is 30 decibels or less at 1,000 Hertz, 
and 70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher numeral.  38 C.F.R. § 4.86.  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 





Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average

Puretone Threshold Average

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI

Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)

 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

Diagnostic Code 6819 governs malignant neoplasms of any 
specified part of the respiratory system.  Under Diagnostic 
Code 6819, a rating of 100 percent continues for beyond the 
cessation of any surgical, x-ray, antineoplastic chemotherapy 
or other therapeutic procedure.  Six months after the 
discontinuance of such treatment, the appropriate disability 
rating is determined by mandatory VA examination.  If there 
has been no local recurrence or metastases, the rating is 
based on residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819.

In this case, as previously noted, the appellant was 
diagnosed with the larynx cancer in 1995, and he underwent 
radiation treatment that same year.  He was granted a 100 
percent evaluation, effective September 24, 1995 which was 
reduced to 10 percent more than six months after the 
cessation of the radiation therapy, in September 1998.  There 
has been no local recurrence and there have been no 
metastases.  Accordingly, his disability was rated based on 
residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819.

Under Diagnostic Code 6516, chronic laryngitis manifested by 
hoarseness with inflammation of cords or mucous membrane is 
rated as 10 percent disabling and chronic laryngitis 
manifested by hoarseness, with thickening or nodules of 
cords, polyps, submucous infiltration or pre- malignant 
changes on biopsy is rated as 30 percent disabling, the 
maximum rating under this diagnostic code.  38 C.F.R. § 4.97, 
Diagnostic Code 6516.

Under Diagnostic Code 6519, a 60 percent disability rating is 
warranted when there is complete organic aphonia with 
constant inability to speak above a whisper.  A 100 percent 
disability rating is warranted when there is a constant 
inability to communicate by speech. 38 C.F.R. § 4.97, 
Diagnostic Code 6519.

Diagnostic Code 6520 provides a minimum 10 percent rating for 
stenosis of the larynx, to include residuals of laryngeal 
trauma with forced expiratory volume (FEV) in one second 
(FEV-1) of 71- to 80 percent predicted, with Flow-Volume Loop 
compatible with upper airway obstruction and a 30 percent 
rating if FEV-1 is 56 to 70 percent of predicted, with Flow- 
Volume Loop compatible with upper airway obstruction. Higher 
evaluations are also available under this diagnostic code. 38 
C.F.R. § 4.97.

Diagnostic Code 7913 provides ratings for diabetes mellitus.  
Diabetes mellitus that is manageable by restricted diet only 
is rated 10 percent disabling.  Diabetes mellitus requiring 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet, is rated 20 percent disabling.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities is rated 40 percent disabling.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated, is rated 60 percent disabling.  Diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately rated, is rated 100 percent 
disabling.  Note (1) to Diagnostic Code 7913 provides that 
compensable complications of diabetes are to be rated 
separately unless they are part of the criteria used to 
support a 100 percent rating (under Diagnostic Code 7913).  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  Note (2) 
provides that, when diabetes mellitus has been conclusively 
diagnosed, the adjudicator is not to request a glucose 
tolerance test solely for rating purposes.  38 C.F.R. § 
4.119.

Benefit of a Doubt Doctrine.  It is the defined and 
consistently applied policy of the VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.





c.  Analysis.  

(i)  Entitlement to service connection for a pulmonary 
disorder, diagnosed as chronic obstructive pulmonary disease, 
as secondary to cancer of the larynx.

There is no indication that COPD was complained of or treated 
in service; in fact, the veteran's service medical records 
are absent of any lung complaints or of any diagnosis of 
COPD.  Therefore, service connection on a direct basis cannot 
be awarded.

VA treatment records include several records indicating a 
diagnosis of COPD.  However, in November 2003 and May 2004 VA 
treatment records, the examiner indicated that the disorder 
was most likely related to chronic obstructive pulmonary 
disease (COPD) due to smoking history versus being radiation 
induced or pneumonitis.  There is no competent medical 
evidence indicating the Veteran's COPD is related to his 
service-connected cancer.  
	
Moreover, the pulmonary function tests and X-ray reports of 
record do not contain any findings supporting the existence 
of a pulmonary disorder.  In the December 2003 VA treatment 
record, following pulmonary function testing, the examiner 
found the results were consistent with vocal cord 
dysfunction, rather than COPD.  After an October 2006 
pulmonary function test, the examiner stated that poor 
reproducibility of flow volume loops hindered accurate 
interpretation of the test result.  However, in reviewing the 
findings, the examiner diagnosed a possible variable extra-
thoracic obstruction.  Current records indicate that the 
Veteran's breathing disorder is of questionable etiology, 
possibly resulting from asthma due to GERD.  As such, the 
evidence does not support a finding of any pulmonary 
disorder.  

The veteran's lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Veteran has maintained that he has 
experienced shortness of breath since cancer treatment in 
1995.  However, the evidence of record does not demonstrate 
that the veteran, who is competent to comment on his 
symptoms, has the requisite expertise to render a medical 
diagnosis of a pulmonary disorder or to comment on a question 
of medical causation of such a disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The preponderance of the evidence is against a finding that 
any pulmonary disorder is causally related to active service 
or the service-connected laryngeal cancer; the benefit of the 
doubt rule is not applicable; and service connection is not 
warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

(ii)  Entitlement to an initial compensable rating for 
bilateral hearing loss. 

The June 2004 audiological evaluation revealed an average 
right ear puretone decibel loss of 18 with speech recognition 
of 92 percent. This corresponds to a numeric designation of 
Level I hearing in the right ear.  38 C.F.R. § 4.85, Table 
VI.  The veteran had a left ear average puretone decibel loss 
of 38 with speech recognition of 84 percent.  These findings 
are consistent with Level II hearing in the left ear.  Id.  
These combined numeric designations result in a rating of 0 
percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table 
VII.

The September 2005 audiological evaluation revealed an 
average right ear puretone decibel loss of 45 with speech 
recognition of 88 percent.  This corresponds to a numeric 
designation of Level II hearing in the right ear.  38 C.F.R. 
§ 4.87, Table VI.  The veteran had a left ear average 
puretone decibel loss of 64 with speech recognition of 96 
percent.  These findings are consistent with Level II hearing 
in the left ear.  Id.  These combined numeric designations 
result in a rating of 0 percent under Diagnostic Code 6100.  
38 C.F.R. § 4.85, Table VII.  

The August 2008 audiological evaluation revealed an average 
right ear puretone decibel loss of 36 with speech recognition 
of 92 percent.  This corresponds to a numeric designation of 
Level I hearing in the right ear.  38 C.F.R. § 4.87, Table 
VI.  The veteran had a left ear average puretone decibel loss 
of 41 with speech recognition of 96 percent.  These findings 
are consistent with Level I hearing in the left ear.  Id.  
These combined numeric designations also result in a rating 
of 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, 
Table VII.  

The provisions of 38 C.F.R. § 4.86 are not applicable in this 
case because neither of the VA examinations demonstrated that 
puretone thresholds at each of the four specified frequencies 
was 55 decibels or more; and, although two tests indicated 
that that the puretone threshold at 1,000 Hertz for the right 
ear was 30 decibels or less, neither examination indicated a 
threshold reading at 2,000 Hertz of 70 decibels or more in 
either ear.  

The preponderance of the evidence is against an increased 
(compensable) rating for the veteran's bilateral hearing 
loss; there is no doubt to be resolved; and a compensable 
schedular rating for hearing loss is not warranted.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Rating.  The evidence of record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  There has 
been no showing by the Veteran that his bilateral hearing 
loss has necessitated frequent hospitalizations or caused 
marked interference with his employment.  In the absence of 
such factors, the criteria for submission for consideration 
for the assignment of an extraschedular rating for bilateral 
hearing loss, pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

(iii)  Entitlement to increased evaluation for residuals, 
laryngeal cancer, currently evaluated at 30 percent. 

The Veteran is assigned a 30 percent rating under Diagnostic 
Code 6516.  Such a rating is assigned for symptoms similar to 
the Veteran's current disorder, specifically chronic 
laryngitis manifested by hoarseness, with thickening of 
cords.  This is the maximum rating allowed under Diagnostic 
Code 6516.

In order to be granted a higher evaluation on a scheduler 
basis, the Board would have to assign a rating under a 
different applicable diagnostic code.  The Veteran has not 
undergone a total laryngectomy, so Diagnostic Code 6518 is 
not applicable.  Although the Veteran is hoarse, he is able 
to speak above a whisper and, accordingly, a higher rating is 
not available under Diagnostic Code 6519.

In a March 2004 VA medical examination report, the examiner 
stated that the Veteran's shortness of breath was highly 
likely related to the right vocal cord thickening and right 
palpable right submaxillary gland.  The Veteran's 
symptomatology is such that the disorder might be rated, by 
analogy, using the criteria for stenosis of the larynx, 
resulting in breathing difficulty under Diagnostic Code 6520.  
However, in order to qualify a compensable 10 percent rating 
under these criteria, the Veteran's condition would have to 
be manifested by forced expiratory volume (FEV) in one second 
(FEV-1) of 71- to 80 percent predicted.  The December 2003 VA 
pulmonary function test indicated FEV1 at 87.3 percent and 
the October 2006 testing indicated that the FEV1 was within 
normal limits.  Therefore, the Veteran does not qualify for a 
separate compensable rating under these criteria.  Diagnostic 
Code 6520.

As the record does not indicate a recurrence of the Veteran's 
cancer, Diagnostic Code 6819, malignant neoplasms is not for 
application.  

As the preponderance of the evidence is against the claim for 
an increased rating, the case does not present an approximate 
balance of positive and negative evidence for the application 
of the benefit of the doubt doctrine, and increased rating is 
not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Rating.  The evidence of record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  There has 
been no showing by the Veteran that his residuals of 
laryngeal cancer has necessitated frequent hospitalizations, 
since the cessation of radiation treatment, or caused marked 
interference with his employment.  In the absence of such 
factors, the criteria for submission for consideration for 
the assignment of an extraschedular rating for a residuals of 
laryngeal cancer, pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

(iv)	Diabetes.  In order to qualify for the next higher 20 
percent rating, the evidence would have to show that 
the Veteran's diabetes mellitus required insulin and 
restricted diet, or; oral hypoglycemic agent and 
restricted diet.  The medical evidence throughout the 
pendency of this appeal has shown that the Veteran's 
disorder is controlled entirely by diet.  Acordingly, 
a rating greater than 10 percent is not warranted for 
the Veteran's diabetes disorder; there is no doubt to 
be resolve; and an increased rating is not warranted.  
(v)	
Extraschedular Rating.  The evidence of record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  There has 
been no showing by the Veteran that his diabetes has 
necessitated frequent hospitalizations or caused marked 
interference with his employment.  In the absence of such 
factors, the criteria for submission for consideration for 
the assignment of an extraschedular rating for diabetes, 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).





ORDER

Entitlement to service connection for a pulmonary disorder, 
to include chronic obstructive pulmonary disease, as 
secondary to cancer of the larynx, is denied.

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied. 

Entitlement to increased evaluation for residuals, laryngeal 
cancer, currently evaluated at 30 percent, is denied. 

Entitlement to increased evaluation for diabetes mellitus, 
type II, currently evaluated at 10 percent, is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


